Citation Nr: 0519840	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran requested a Travel Board hearing but withdrew his 
request prior to the scheduled hearing.


FINDINGS OF FACT

1.  The Board in December 1996 denied service connection for 
back and right shoulder conditions.

2.  In a January 1998 rating decision the RO denied service 
connection for a cervical spine disorder.

3.  Evidence added to the record in 2002 includes a clinical 
note indicating that there is a possibility that the 
veteran's back, right shoulder, and cervical spine conditions 
could be due to trauma during service.

4.  The preponderance of the evidence establishes that the 
veteran's current right shoulder disorder, low back, and 
cervical spine disorders are not related to disease or injury 
incurred during his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and claims 
of entitlement to service connection for right shoulder, low 
back, and cervical spine conditions are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A right shoulder disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).

3.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

4.  A cervical spine disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows that the veteran was notified of 
the VCAA as it applies to his claims by correspondence dated 
in May 2002 and December 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2002 and December 2003 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although it did not specifically address the 
VCAA "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the December 2003 statement of the case (SOC).  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the May 2002, and December 2003 VCAA 
notice letters was non-prejudicial error.  The appellant has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

In this case, a VCAA notice letter was provided before the 
initial unfavorable determination by the RO.  The veteran was 
also accorded a VA examination for disability evaluation 
purposes in January 2003 prior to his case being adjudicated 
by the RO.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The Board concludes that the duty to notify and the 
duty to assist provisions of the VCAA have been fulfilled.

Background.  A review of the veteran's service medical 
records reveals that he was seen in July 1969 with complaints 
of having injured his chest and back the day before when a 
100-pound bag fell and struck him on the right shoulder.  The 
examiner diagnosed a contusion to the right scapular area.

The veteran was also seen on several occasions in August 
1969, complaining of persistent back pain.  In early August 
he reported a history of back pain for the previous 4 years, 
while later that month he described having had low back pain 
for the previous 7 years.  During that month varying 
diagnoses were made, including a possible posture problem, 
mild light mid-thoracic scoliosis, and low back pain of 
unknown etiology.

A final treatment note was made in December of 1969, at which 
time the veteran complained of having had a recurrent 
backache for the previous 5 years.  The clinical impression 
at that time was of a back sprain.

The veteran's December 1969 service separation examination 
did not indicate that the veteran was suffering at that time 
from any disorder of the back or right shoulder.

The veteran's claims file contains outpatient treatment notes 
from Comanche Memorial Hospital, a private health care 
facility, dated from December 1978 to August 1992.  The only 
relevant report is a February 1986 treatment note indicating 
that the veteran was seen with complaints of lumbosacral 
spine pain following the lifting of a laundry cart.  The 
examiner diagnosed joint strain at L1.

Also included is a statement form Dr. J. Lepien, dated in 
September 1986.  At that time she diagnosed a lumbosacral 
compression strain, hypermobility at L3-L4, and an 8 
millimeter sprain at L4-L5 accompanied by a 5 millimeter left 
override.

The veteran underwent a VA examination in August 1994.  At 
that time the veteran complained of recurrent pain in his low 
back and right shoulder area, particularly in the right 
trapezius muscle area.  He also reported recurrent neck pain 
which seemed to be spontaneous.  Clinical examination 
revealed a full range of motion in the shoulder joint without 
pain or crepitance.  He had no tenderness over the right 
trapezius muscle and no palpable spasm.  He had normal spine 
curvature throughout, and did not complain of any tenderness 
to punch over the vertebrae.  He had no paravertebral muscle 
spasm or tenderness, exhibited a full range of motion 
throughout the back, and did not complain of any lumbar or 
cervical pain with movement at the time of examination.  
March 1994 X-rays of the cervical spine, lumbar spine, and 
right shoulder had revealed some minimal posterior disk space 
narrowing at L5, S1, and at C4-4 and C4-5 on the right with 
some mild anterior spurring at C5 and C6.  Relevant diagnoses 
included: (1) history of low back injury with chronic 
lumbosacral strain, intermittently symptomatic mild with 
minimal degenerative changes on x-ray; (2) history of right 
shoulder injury, intermittently symptomatic compatible with 
recurrent myalgia of the right trapezius muscle with x-rays 
normal; and (3) intermittently symptomatic neck with 
degenerative changes.

Also of record is a transcript of the veteran's testimony at 
a June 1996 hearing before a member of the Board of Veterans' 
Appeals.  At that time he testified about the July 1969 
inservice injury to his right shoulder and back.  He also 
stated that he subsequently injured his back and right 
shoulder in 1976 while working at Campbell Industries.  He 
reported that he was seen by a chiropractor at that time for 
treatment, but could not recall the physician's name.  He 
testified that he again injured his back in 1984 when he 
attempted to lift a 20-pound box off the floor in a 
photocopying room at work.  In response to questioning by the 
Board Member, the veteran further testified that no 
physicians have ever told him that his back or right shoulder 
disabilities are related to the injury sustained in 1969 
while in service.

The Board in December 1996 denied the claims for service 
connection for a low back disorder and a right shoulder 
disorder.  The Board noted that the first indication of 
treatment for a post-service back condition was in 1986, 17 
years after the veteran separated from service, and that the 
first indication of treatment for a post-service right 
shoulder condition was at the VA examination in 1994, 25 
years after separation from service.  The Board found that 
none of the evidence related any current back or right 
shoulder problems to the injury incurred in service many 
years earlier.  The December 1996 decision is final and is 
the last final disallowance of the claims for service 
connection for a low back disorder and a right shoulder 
disorder on the merits.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2004).

In August 1997 the veteran claimed entitlement to a cervical 
spine injury in addition to the previously claimed low back 
and right shoulder disorders.  

The RO denied service connection by rating action in January 
1998 as the evidence failed to show that the veteran had a 
permanent or chronic cervical spine condition related to his 
active military service.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 
2002).

In March 2002 the veteran filed a claim to reopen all three 
claims.  With his claim the veteran submitted a February 2002 
VA clinical note which referring to his low back, cervical, 
and shoulder pain noted that:

there is a possibility that DJD could be 
as a result of trauma during service when 
a 120 lb bag fell on him in 1969. ...

In January 2003, the veteran was accorded a VA fee based 
examination.  The examiner noted that the veteran reported 
sustaining an injury to his back and shoulder in 1969 in 
service when a 125 lb sack of sand fell on him.  He 
complained of constant dull aching pain in his back, neck, 
and right shoulder since this occurred.  He reported being 
unable to lift any objects greater than 10 pounds.  He also 
reported that he could not shop, throw out the trash, or push 
a lawnmower as these activities put too much strain on his 
shoulder, neck, and low back.  He had not worked since 1989 
due to the pain.  The diagnoses were:  degenerative joint 
disease, right shoulder, cervical spine, and lumbar spine.  
The examiner noted that:

In reviewing the current x-ray reports 
dated 3 January 2003, the degenerative 
changes noted in the cervical spine 
"minor spondylosis at C5, and C6 and 
minor spondylosis of the lumbar spine 
with disk space narrowing at L4 and L5."  
Minor degenerative changes favor against 
a direct correlation from the injury in 
1969 to present. Thus it is less likely 
than not that the sack falling on his 
neck and shoulder area is correlated to 
his current degenerative joint changes.  
Also at age 55 with sedimentary type 
activity for the past 14 years, as he has 
been unemployed for the past 14 years 
with reduction in physical activity, it 
is more likely that the degenerative 
changes are related to the natural aging 
process and reduction in physical 
activity.

By decision dated in February 2003, the RO reopened the 
veteran's claims of service connection for a low back 
disorder, cervical spine disorder, and right shoulder 
disorder.  However, the RO also determined that the evidence 
found in the fee based VA examination showed that these 
conditions were not incurred in or aggravated by military 
service.  As such service connection remained denied for a 
low back disorder, cervical spine disorder, and right 
shoulder disorder.  

The Board notes that the file contains extensive treatment 
records for several disorders, including residuals of low 
back, cervical spine, and right shoulder disabilities which 
are primarily from 1986 to the present.  There are no nexus 
opinions contained in the medical records other than the VA 
notation dated February 2002 and submitted with the veteran's 
reopened claim.

Laws and Regulations.  Generally, a claim which has been 
denied in an unappealed RO decision or an unappealed Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  When an appellant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 20.1105.  The Board does not have jurisdiction to 
consider a previously adjudicated claim unless new and 
material evidence is presented.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

VA regulations applicable for claims filed on or after August 
29, 2001, (the veteran's claim was filed in March 2002) 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, becomes 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2004).

Analysis.  The Board in December 1996 denied the claims for 
service connection for a low back disorder and a right 
shoulder disorder.  The December 1996 decision is final and 
is the last final disallowance of the claims for service 
connection for a low back disorder and a right shoulder 
disorder on the merits.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2004).

The RO in January 1998 denied the claim for service 
connection for a cervical spine disorder.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).

The Board finds that the February 2002 VA clinic note 
constitutes new evidence which bears directly and 
substantially upon the specific matters under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merit of the claims.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, this medical evidence is 
"new and material" and the claims for service connection 
for a low back disorder, a cervical spine disorder, and a 
right shoulder disorder must be reopened.

While the service medical records show that the veteran 
complained of right shoulder and back pain in service, these 
records do not reveal that any chronic disorder was 
identified.  The first post service evidence of a back 
disorder was in 1986, more than 15 years after service, when 
the veteran was seen for complaints of lumbosacral spine pain 
following the lifting of a laundry cart.  The first post-
service evidence of a right shoulder condition and cervical 
spine disorder was at the VA examination in 1994, 25 years 
after separation from service.  Degenerative changes of the 
lumbar spine and cervical spine were first noted in 1994.  
The veteran is currently diagnosed with degenerative joint 
disease of the right shoulder, cervical spine, and lumbar 
spine.  In February 2002, a clinical note indicated that 
there was a possibility that the degenerative joint disease 
could be due to trauma during service.  The use of the words 
"possibility" denotes improbability, without excluding the 
idea of feasibility," thereby differentiating the term from 
probability.  Sawyer v. Derwinski, 1 Vet. App. 130, 135 
(1991).  VA recognizes a difference between the words 
"probability" and "possibility":

By reasonable doubt is meant one which exists 
because of an approximate balance of positive 
and negative evidence which does not 
satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the 
range of probability as distinguished from 
pure speculation or remote possibility.

38 C.F.R. § 3.102 (2004).  Additionally, the use of the word 
"could" without supporting clinical data or other rationale 
renders the notation of very little probative value.

Finally, in a January 2003 VA fee based examination, the 
examiner offered a medical opinion noting that it was less 
likely than not that the trauma the veteran sustained during 
service was related to his current low back, cervical and 
right shoulder disorders.  Also at age 55 with sedimentary 
type activity for the past 14 years, and reduction in 
physical activity, it was more likely that the degenerative 
changes were related to the natural aging process and 
reduction in physical activity.  The examiner clearly opined 
that the low back, cervical, and right shoulder conditions 
were not related to the veteran's period of active service.

In the opinion of the Board, the current lumbar spine, 
cervical spine, and right shoulder disabilities currently 
identified are too remote in time to support a finding of in-
service onset, particularly given the fact that the veteran 
was examined on several occasions during service and no 
chronic lumbar spine, cervical spine, or right shoulder 
disability was identified.  Additionally, the multi-year gap 
between military discharge in 1969 and the earliest post-
service evidence of any current lumbar spine, cervical spine, 
or right shoulder disability weighs against the veteran's 
claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
conclusions from the January 2003 VA fee based examination 
are more probative and persuasive than the opinions offered 
in the March 2002 VA outpatient records.  The VA fee-basis 
opinion is based on extensive evaluation and a complete 
review of the claims folder, including the VA medical records 
discussed above.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder, a cervical spine disorder, and a 
right shoulder disorder.  38 U.S.C.A. § 5107(b).

In sum, the Board places great probative value on the 
examinations during service and the VA examinations, the lack 
of post-service treatment for a back condition until the mid 
1980s, and the absence of persuasive medical evidence 
establishing a nexus between military service and the 
veteran's current complaints.  As such, the claims for 
service connection for low back, cervical spine, and right 
shoulder disabilities must be denied.  


ORDER

Service connection for a low back disorder is denied

Service connection for a cervical spine disorder is denied

Service connection for a right shoulder disorder is denied


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


